Citation Nr: 1527176	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a traumatic brain injury (TBI).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for irritable bowel syndrome.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right shoulder disability.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral lower extremity disability.

7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral upper extremity disability.

8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a back disability.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to service-connected right ankle disability.

11.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability.

12. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, to include as secondary to service-connected right ankle disability.

13.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected right ankle disability.

14.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right ankle disability.

15.  Entitlement to a disability rating in excess of 20 percent for service-connected right ankle disability.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.
 
This appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing in January 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran filed separate claims of entitlement to service connection for PTSD and for major depression and anxiety.  In light of the holding in Clemons, the Board has recharacterized these claims as one claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.    
In the above-referenced October 2012 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability, to include as secondary to right ankle disability.  In a November 2012 statement, the Veteran expressed disagreement with this decision.  A statement of the case (SOC) has not been submitted addressing this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to compensation under § 1151 for TBI, irritable bowel syndrome, right and left shoulder disabilities, bilateral upper and lower extremity disabilities, and a back disability; entitlement to service connection for left knee, right foot, and cervical spine disabilities; entitlement to an increased disability rating for a right ankle disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability. 

2.  Presuming its credibility, the evidence received since the April 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability to include as secondary to service-connected right ankle disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's currently diagnosed acquired psychiatric disorder is not related to his military service and is not due to or aggravated by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying service connection for a left knee disability, to include as secondary to service-connected right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Since the April 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left knee disability and an acquired psychiatric disorder.  Implicit in his left knee disability claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.



VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2011 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the Veteran's new and material evidence claim, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

The Veteran's service treatment records, Social Security Administration (SSA) records, VA medical treatment records, and available private treatment records have been obtained.  A VA examination for the Veteran's acquired psychiatric disorder claim on a secondary basis has been secured; the examiner reviewed the claims file and rendered the requested opinion with supporting rationale.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion is adequate for adjudication.  

The Board notes that a VA opinion was not obtained as to whether the Veteran's acquired psychiatric disorder is related to his military service.  Under 38 C.F.R. § 3.159(c)(4) (2014), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his acquired psychiatric disorder.  Accordingly, a VA examination as to this matter is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran had an in-service disease or injury resulting in his current acquired psychiatric disorder.  

At the Veteran's January 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. At 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Accordingly, the Board will proceed to a decision as to the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability and entitlement to service connection for an acquired psychiatric disorder.

Service connection for left knee disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for a left knee disability to include as secondary to service-connected right ankle disability in an April 2005 rating decision because the evidence did not show that this disability was related to the right ankle disability, nor was there any evidence of this disability during military service.  The Veteran was notified of the April 2005 rating decision as well as his appellate rights via a letter from the RO dated April 2005.  He did not file a timely notice of disagreement and no new and material evidence was submitted within the one year appeal period.  The April 2005 rating decision therefore became final.  

At the time of the prior final rating decision in April 2005, the record included the Veteran's service treatment records which were absent complaints of or treatment for a left knee disability.  The record also included medical evidence documenting treatment for chondromalacia of the left knee as well as the Veteran's statement that the right ankle disability caused instability of his left knee.  

As the April 2005 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a left knee disability that is related to his military service or is alternatively secondary to the service-connected right ankle disability.

In reviewing the evidence added to the claims folder since the April 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, a private treatment report dated October 2013 from J.E., M.D. documents treatment for the Veteran's left knee and right ankle.  After examination of the Veteran, Dr. J.E. diagnosed the Veteran with antalgic gait due to the right ankle causing instability in the left knee causing a fall in 1991 resulting in traumatic arthritis, cartilage injury, and tear requiring arthroscopic surgery in 2000.      

The October 2013 private treatment report from Dr. J.E. which was not previously of record indicates a nexus between the Veteran's right ankle disability and his left knee disability.  As indicated above, the Veteran's claim was previously denied in part because there was no evidence of a relationship between his left ankle disability and right ankle disability.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.

Service connection for an acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, depression, and anxiety, related to his military service or alternatively, his service-connected right ankle disability.

Pertinent legal criteria

The law and regulations pertaining to service connection have been set forth above and will not be repeated here.

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of a psychoses such that consideration of service connection on a presumptive basis is warranted.  In any event, the competent and probative evidence does not indicate any mental health findings until 2002 (more than 10 years after the Veteran's separation from service.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of an acquired psychiatric disorder, in particular depression and anxiety disorder.  See, e.g., a private treatment record from K.R., Ph.D. dated December 2010.  Hickson element (1) is therefore satisfied.

The Board also notes that the competent and probative evidence does not document a diagnosis of PTSD.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a diagnosis of PTSD.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  That is, the Veteran is not competent to opine on matters such as whether he suffers from PTSD.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a diagnosis of PTSD to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran that he suffers from PTSD is not competent evidence of a diagnosis.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his acquired psychiatric disorder is related to his military service, the Board finds that the competent and probative evidence of record outweighs these contentions.  Crucially, his service treatment records, to include his March 1988 separation examination, indicate no suggestion of treatment for an acquired psychiatric disorder.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of an acquired psychiatric disorder dating back to service is in 2002 when the Veteran was in a motor vehicle accident.  This is more than 10 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of an acquired psychiatric disorder since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of this disability until 2002.  Notably, at an August 2012 VA examination, the Veteran reported that he started having mental problems after the motor vehicle accident in 2002.     

Accordingly, to the extent that the Veteran contends that his acquired psychiatric disorder manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 10 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of an acquired psychiatric disorder or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent and probative evidence of record that establishes a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.  Although Dr. J.E. diagnosed the Veteran with depression in June 2011 and October 2013 private treatment reports and opined that the depression is related to service, he did not provide a rationale for this conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds these opinions to be of no probative value.  Indeed, in the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his acquired psychiatric disorder and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current acquired psychiatric disorder.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in mental health sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his acquired psychiatric disorder and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, the Veteran has not been diagnosed with a psychoses which is a listed presumptive service connection disease under 38 C.F.R. §§ 3.307 and 3.309.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.  However, even the Board were to concede that the Veteran's diagnosed psychiatric disorders are a psychoses, the first postservice evidence of complaint of, or treatment for any psychiatric disorder is in 2002 when the Veteran was in a motor vehicle accident.  This was more than 10 years after the Veteran left service in March 1988.  Also, the Board reiterates that a psychiatric disorder was not reported at the time of his service discharge.  His March 1988 separation examination from service as well as the medical evidence of record outweigh any current assertion that his current acquired psychiatric disorder was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for an acquired psychiatric disorder for many years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of depression and anxiety disorder.  See, e.g., a private treatment record from K.R., Ph.D. dated December 2010.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for a right ankle disability.  Element (2) is therefore also satisfied as to this claim.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current acquired psychiatric disorder is due to or aggravated by his right ankle disability.

Specifically, the Veteran was afforded a VA examination in August 2012.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with major depressive disorder and concluded that it is less likely than not that the Veteran's acquired psychiatric disorder is due to or aggravated by the service-connected right ankle disability.  The examiner's rationale for his conclusion was based on his finding that the Veteran mental health problems which included depression and anxiety started as he attempted to deal with the pain related to injuries from his motor vehicle accident in 2002.  

The August 2012 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that Dr. J.E. reported in June 2011 and October 2013 private treatment records that the Veteran has depression due to chronic pain syndrome.  The Board further notes that Dr. J.E. did not specifically state that the Veteran's depression is due to or aggravated by the right ankle disability.  In any event, he did not provide a rationale for his conclusion.  See Hernandez-Toyens, supra.  As such, the Board finds his opinion to be of no probative value.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his acquired psychiatric disorder and service-connected right ankle disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected right ankle disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current acquired psychiatric disorder.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of mental health sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his acquired psychiatric disorder and service-connected right ankle disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his acquired psychiatric disorder and his service-connected right ankle disability, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right ankle disability.  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, to include as secondary to service-connected right ankle disability is denied.


REMAND

38 U.S.C.A. § 1151 claims

A review of the record reveals that in 2002, the Veteran was in a motor vehicle accident and thereafter sought private treatment for multiple disabilities including TBI, right and left shoulder disabilities, bilateral upper and lower extremity disabilities, a back disability, and an acquired psychiatric disorder to include depression and anxiety.  He also sought treatment at the VA Medical Center in Oklahoma City, Oklahoma in September 2003.  In 2004, the Veteran continued to obtain treatment at the VA Medical Center in Oklahoma City.  In 2005, the Veteran experienced increased pain in his back, and was then prescribed methadone and morphine for pain treatment by a VA physician which caused irritable bowel syndrome.  The Veteran continued to use methadone or morphine for medication treatment until 2010.  The Veteran alleges that due to use of methadone or morphine from 2005 to 2010 prescribed by the VA physicians, he developed irritable bowel syndrome, and due to the delay of prescribing methadone and morphine for treatment, his disabilities of TBI, right and left shoulder disabilities, a back disability, and bilateral upper and lower extremity disabilities worsened.  

The Board observes that Dr. J.E. submitted private opinions dated June 2011 and October 2013 wherein he determined that back procedures performed in August 2004 and November 2009 and a neck procedure performed in March 2007 as well as multiple epidural steroid shots and other related medical care provided to the Veteran outside of the VA were all medically necessary and appropriate and should have been performed by the VA when needed.  He further indicated that the delay and denial of needed medical care by the VA caused worsening of disabilities of the neck, back, right shoulder, left shoulder, irritable bowel syndrome, and major depressive disorder.  Notably, however, Dr. J.E. did not provide a rationale for his conclusions.  As such, the Board finds that the opinions submitted by Dr. J.E. are of no probative value.  See Hernandez-Toyens, supra. 

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran's claim of worsening of his back disability, right and left shoulder disabilities, TBI, bilateral upper and lower extremity disabilities, and acquired psychiatric disorder either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative with respect to these claims.  See 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board notes that a VA opinion has been obtained in September 2012 regarding the Veteran's claim that his irritable bowel syndrome was caused by negligence of VA physicians in prescribing methadone and morphine.  However, the Veteran testified at the January 2014 Board hearing that he was treated by D.N., M.D., a private physician, who performed a colonoscopy and diagnosed colitis due to the damage to the Veteran's colon from taking methadone and morphine prescribed by the VA physicians.  Although Dr. D.N. later told the Veteran that he did not have colitis, he informed the Veteran that he had hemorrhoids.  Notably, a review of the record reveals that no records from Dr. D.N. have been associated with the claims folder.  As these outstanding private treatment records from Dr. D.N. would be probative regarding the Veteran's § 1151 claim for irritable bowel syndrome, the Board finds that on remand, records from Dr. D.N. should be obtained and associated with the claims folder.  Moreover, if, and only if, records from Dr. D.N. are obtained, an addendum opinion should be obtained as to whether the Veteran's development of irritable bowel syndrome either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.   

Service connection for cervical spine, left knee, and right foot disabilities

The Veteran contends that he has cervical spine, left knee, and right foot disabilities which are related to his military service, or are alternatively related to his service-connected right ankle disability.  In this regard, the Veteran was afforded a VA examination for his these disabilities in September 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with cervical degenerative disc disease, chondromalacia of the left knee, and right hallux valgus and plantar fasciitis.  He thereafter concluded that these disabilities are less likely than not related to the right ankle disability.  

The examiner's rationale for his conclusion that the Veteran's cervical spine disability is not related to the right ankle disability was based on his finding that the medical evidence of record indicated that the Veteran's neck pain had its onset after his 2002 motor vehicle accident at which time the Veteran suffered neck and head injuries.  Further, the medical evidence did not indicate that the Veteran had a significant abnormality or instability of gait prior to the 2002 motor vehicle accident, and he was able to be gainfully employed as a bank teller, restaurant employee and salesman prior to the accident.  Therefore, there was no medical evidence to indicate that the ankle condition created an abnormality of gait such that it results in a significant postural change so as to cause the current neck disability.  The examiner opined that it is much more likely that the Veteran's current cervical spine disability is related to injuries sustained in the motor vehicle accident.  

With respect to the examiner's finding that the Veteran's left knee disability is not related to the right ankle disability, the examiner's rationale for his conclusion was based on his finding that although the Veteran stated that he fell onto his left knee in 1990 due to his right ankle twisting, there was no evidence of treatment for a left knee disability until 2000 at which time had had a left knee arthroscopy.  Also, the available medical evidence did not indicate that the Veteran had a significat abnormality or instability of gait prior to the 2000 surgery.  He was further able to be gainfully employed as a bank teller, restaurant employee and salesman after discharge from service.  As such, there was no medical evidence to indicate that the right ankle disability created an abnormality of gait such that it resulted in a significant increase in weight-bearing on the left leg so as to result in degenerative changes in the knee.

With regard to the finding that the Veteran's right foot disability is not related to the right ankle disability, the examiner's rationale for his conclusion was based on his finding that the Veteran's conditions of hallux valgus and plantar fasciitis are not caused by or clinically related to the right ankle disability.  As indicated above, the available medical evidence did not indicate that the Veteran had a significant abnormality or instability of gait due to the right ankle disability, and even if there were, the expectation would be that the increased weight-bearing would be on the left lower extremity, causing left leg problems as opposed to right lower extremity problems.  As this was not the case, there is no evidence of a clinical link or nexus between the right ankle disability and the right foot disability.  

Although the VA examiner opined that the Veteran's cervical spine, left knee, and right foot disabilities are not related to the right ankle disability, the VA examiner did not render an opinion as to whether the Veteran's cervical spine, left knee, and right foot disabilities are aggravated by his right ankle disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Additionally, the Board notes that the most recent medical evidence, specifically a private treatment record dated October 2013 from Dr. J.E., documents treatment for the Veteran's right ankle and a finding of antalgic gait.  Although Dr. J.E. also noted in the private treatment report that the Veteran's antalgic gait in the right ankle caused instability in the left knee resulting in traumatic arthritis, cartilage injury, and tear requiring arthroscopic surgery, he did not provide a rationale for this conclusion.  See Hernandez-Toyens, supra.  As such, the Board finds that while the opinion is probative for the limited purpose of reopening the Veteran's previously denied left knee disability claim, it is not sufficient on its own for the award of service connection.  See Justus, supra.  However, as there is a finding of the right ankle causing antalgic gait, the Board finds that an addendum opinion should be obtained as to whether the Veteran's cervical spine, left knee, and right foot disabilities  and related to the right ankle disability and whether the right ankle disability aggravates these disabilities.  

Higher evaluation for right ankle disability

The Veteran was last afforded a VA examination in October 2011 as to his right ankle disability.  At the January 2014 VA examination, the Veteran testified that his disability has worsened since the October 2011 VA examination, in particular in the past year.  Specifically, he testified that he experiences constant pain, popping, looseness, and giving out.  He also indicated neurological impairment due to the right ankle disability.  Therefore, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

TDIU

The claim of entitlement to TDIU is inextricably intertwined with the service connection and increased rating claims as well as the § 1151 claims that are remanded herein.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Service connection for back disability

As was described in the Introduction above, in an October 2012 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability, to include as secondary to right ankle disability.  As stated above, the Veteran expressed disagreement with that decision in a November 2012 statement, and a SOC has not been submitted addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to right ankle disability.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein, to include all treatment by Dr. D.N. for the Veteran's irritable bowel syndrome.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for a VA examination to determine whether he has any additional TBI, acquired psychiatric disorder, right shoulder disability, left shoulder disability, back disability, or bilateral upper and lower extremity disability due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran has contended that he sustained worsening of his TBI, acquired psychiatric disorder, right shoulder disability, left shoulder disability, bilateral upper extremity disability, bilateral lower extremity disability, and back disability as a result of the VA Medical Center in Oklahoma City, Oklahoma delaying treatment of these disabilities.  The examiner is requested to answer the following questions:

a. Did the Veteran suffer additional worsening of his TBI, acquired psychiatric disorder, right shoulder disability, left shoulder disability, bilateral upper extremity disability, bilateral lower extremity disability, or back disability, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran by the Oklahoma City VA Medical Center from 2003 onward?  

b. If so, have any of the additional disabilities completely resolved without any further residual disability?  If so, when did they resolve?

c. Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d. Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

If, and only if, additional medical records are obtained which document treatment for the Veteran's irritable bowel syndrome, the above questions to the examiner should also include the Veteran's irritable bowel syndrome.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Refer the Veteran's claims folder to a VA medical professional with the appropriate level of expertise in order to determine the etiology of the Veteran's cervical spine, left knee, and right foot disabilities.  The examiner must review the claims file and must note that review in the report.  If the selected examiners determine that an exam is required, only then should such examination be scheduled.

The examiner is asked to express an opinion as to the following:

a. Is it at least as likely as not that the Veteran's 
diagnosed cervical degenerative disc disease is due to or caused by his service-connected status post right ankle fracture.  In rending this opinion, the examiner should consider the finding of Dr. J.E. in the October 2013 private treatment report of the right ankle causing antalgic gait.
 
b. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed cervical degenerative disc disease is aggravated by his service-connected status post right ankle fracture.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability. 

c. Is it at least as likely as not that the Veteran's 
diagnosed chondromalacia of the left knee is due to or caused by his service-connected status post right ankle fracture.  In rending this opinion, the examiner should consider the finding of Dr. J.E. in the October 2013 private treatment report of the right ankle causing antalgic gait.

d. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed chondromalacia of the left knee is aggravated by his service-connected status post right ankle fracture.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.

e. Is it at least as likely as not that the Veteran's 
diagnosed right hallux valgus and plantar fasciitis are due to or caused by his service-connected status post right ankle fracture.  In rending this opinion, the examiner should consider the finding of Dr. J.E. in the October 2013 private treatment report of the right ankle causing antalgic gait.

f. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed right hallux valgus and plantar fasciitis is aggravated by his service-connected status post right ankle fracture.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right foot disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.  

The examiner should indicate in his/her report that the claims file was reviewed.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. Schedule the Veteran for a VA examination for his service-connected status post right ankle fracture.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right ankle disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.


It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right ankle disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.




5. Issue a SOC pertaining to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to right ankle disability.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

6. Thereafter, readjudicate the claims of entitlement to compensation under § 1151 for TBI, irritable bowel syndrome, right shoulder disability, left shoulder disability, bilateral upper extremity disability, bilateral lower extremity disability, and back disability; entitlement to service connection for cervical spine, left knee, and right foot disabilities; entitlement to an increased disability rating for right ankle disability; and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


